—Judgment unanimously affirmed. Memorandum: We reject the contention that the proof is legally insufficient to sustain defendant’s conviction. Defendant, appearing upset, approached Officer Freeland, who was administering sobriety tests to defendant’s friend. Another officer, providing security for Freeland, directed defendant to stop, but defendant pushed past that officer toward Freeland. That conduct is sufficient to constitute physical interference and obstruction of the official duties being performed by the officers (see, People v Tarver, 188 AD2d 938, lv denied 81 NY2d 893). Additionally, the testimony of *1009the officers regarding severe pain from injuries sustained while struggling with defendant, together with the objective evidence concerning those injuries, is sufficient to sustain defendant’s conviction of two counts of assault in the second degree (see, Penal Law § 10.00 [9]; § 120.05 [3]).
We have reviewed the remaining contentions of defendant and conclude that they are without merit. (Appeal from Judgment of Wayne County Court, Sirkin, J.—Assault, 2nd Degree.) Present—Balio, J. P., Lawton, Wesley, Doerr and Davis, JJ.